People v Johnson (2017 NY Slip Op 06334)





People v Johnson


2017 NY Slip Op 06334


Decided on August 23, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND SCUDDER, JJ. (Filed Aug. 23, 2017.) 


MOTION NO. (521/08) KA 06-02821.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vGEORGE E. JOHNSON, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.